       Case 2:18-cv-00002-BMM Document 195 Filed 08/24/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

                                                       CV 18-2-BU-BMM
  JOHN MEYER,

                  Plaintiff,

        vs.                                                  ORDER

  BIG SKY RESORT,

                  Defendant.


      This Court denied Big Sky’s motion in limine to exclude “supplemental”

opinions of Smith and All Late-Disclosed or Undisclosed Medical Records and

Bills. (Doc. 188). The Court gave Meyer “until July 13, 2020, to disclose any

medical bills not yet disclosed in discovery and to comply with any requirements

for initial disclosures under Federal Rules of Civil Procedure 26.” (Id. at 3.) The

Court limited this re-opening of discovery to “evidence of late-disclosed or still

undisclosed medical records and bills.” (Id.)

      Meyer offered amended initial disclosures that added four witnesses—Ron

Meyer, Dawn Dizney, Jack Tuholske, and Trevor Lowell—to his amended initial

                                          1
       Case 2:18-cv-00002-BMM Document 195 Filed 08/24/20 Page 2 of 3



disclosures. This Court quite clearly limited its re-opening of discovery to evidence

of late-disclosed or still undisclosed medical records and bills. To the extent any of

these four individuals may provide evidence of “late-disclosed or still undisclosed

medical records and bills” that Meyer has produced in discovery after this Court’s

order (Doc. 188), Meyer may call them as witnesses for that purpose. These

witnesses will not be allowed to speak about any other issue other than Meyer’s

medical bills.

      The Court will sanction Meyer and his counsel if these witnesses state

anything in trial unrelated to Meyer’s medical bills. For example, if Ron Meyer

makes any attempt to testify “about Plaintiff’s physical and mental condition

before and after the incident, and how his incident-related injuries have impacted

his life,” (Doc. 191-1 at 2), the Court will sanction Meyer and his counsel. The

Court will do the same if Dawn Dizney attempts to testify about “Plaintiff’s

physical and mental condition before and after the incident, and how his incident-

related injuries have impacted his life.” (Id.) Jack Tuholske will not be allowed to

testify about “Plaintiff’s legal career and work history” or how the accident

“impacted [Meyer’s] life.” (Id.) And Trevor Lowell will not be able to testify about

“what he witnessed when he visited Plaintiff at the hospital,” or Meyer’s “physical

and mental condition before and after the incident, and how his incident-related

injuries have impact [Meyer’s] life.” (Id.)

                                          2
      Case 2:18-cv-00002-BMM Document 195 Filed 08/24/20 Page 3 of 3



                                 ORDER

     Accordingly, IT IS ORDERED that Big Sky’s Motion in Limine (Doc.

190) is DENIED.

     DATED this 24th day of August, 2020.




                                    3
